United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3714
                                   ___________

NAPUS Federal Credit Union,             *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Dave Campbell,                          *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 22, 2011
                                 Filed: June 27, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Dave Campbell appeals from the order of the District Court1 denying his
motion to set aside an adverse award of attorney fees in this removed civil action. We
have carefully reviewed the record, and we conclude that the District Court did not
abuse its discretion in denying Campbell's motion. See Arnold v. Wood, 238 F.3d
992, 998 (8th Cir.) (standard of review), cert. denied, 534 U.S. 975 (2001). We
affirm the District Court and deny as moot appellee's motion to dismiss.

      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).